Exhibit 10.4


TIMKENSTEEL CORPORATION


Performance-Based Restricted Stock Unit Agreement




WHEREAS, __________________ (“Grantee”) is an employee of TimkenSteel
Corporation (the “Company”) or a Subsidiary thereof; and


WHEREAS, the grant of performance-based Restricted Stock Units evidenced hereby
was authorized by a resolution of the Compensation Committee (the “Committee”)
of the Board that was duly adopted on February 13, 2019, and the execution of a
performance-based Restricted Stock Unit Agreement in the form hereof (this
“Agreement”) was authorized by a resolution of the Committee duly adopted on
February 13, 2019.


NOW, THEREFORE, pursuant to the TimkenSteel Corporation Amended and Restated
2014 Equity and Incentive Performance Plan (the “Plan”) and subject to the terms
and conditions thereof and the terms and conditions hereinafter set forth, the
Company hereby confirms to Grantee the grant, effective March 1, 2019 (the “Date
of Grant”), of _____ performance-based Restricted Stock Units (the “PRSUs”). All
terms used in this Agreement with initial capital letters that are defined in
the Plan and not otherwise defined herein shall have the meanings assigned to
them in the Plan. Subject to the attainment of the Management Objectives
described in Section 3 of this Agreement, Grantee may earn between 0% and 150%
of the PRSUs.


1.
Payment of PRSUs. The PRSUs will become payable in accordance with the
provisions of Section 6 of this Agreement if the Restriction Period lapses and
Grantee’s right to receive payment for the PRSUs becomes nonforfeitable (“Vest,”
“Vesting” or “Vested”) in accordance with Section 3 and Section 4 of this
Agreement.

2.
PRSUs Not Transferrable. None of the PRSUs nor any interest therein or in any
Common Shares underlying such PRSUs is transferable prior to payment other than
by will or the laws of descent and distribution upon the death of the Grantee.

3.
Vesting of PRSUs.

(a)
Subject to the terms and conditions of Section 4 and Section 5 of this
Agreement, the PRSUs will Vest on the basis of the relative achievement of the
Management Objective or Management Objectives approved by the Committee on or
before the Date of Grant (the “Performance Metrics”) for the period from
January 1, 2019 through December 31, 2021, inclusive (the “Performance Period”),
as follows:

(i)
The applicable percentage of the PRSUs earned by Grantee for the Performance
Period shall be determined by reference to the Performance Matrix for the
Performance Period approved by the



-1-    

--------------------------------------------------------------------------------




Committee on or before the Date of Grant (the “Performance Matrix”);
(ii)
In the event the Company’s achievement with respect to any of the Performance
Metrics is between the performance levels specified in the Performance Matrix,
the applicable percentage of the PRSUs earned by Grantee for the Performance
Period shall be determined by the Committee using straight-line interpolation;
and

(iii)
The Vesting of the PRSUs pursuant to this Section 3 or pursuant to Section 4 is
contingent upon a determination of the Committee that the Performance Metrics,
as described in this Section 3, have been satisfied.

(b)
If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, the manner in which it conducts
business or other events or circumstances render the Performance Metrics
specified in this Section 3 to be unsuitable, the Committee may modify such
Performance Metrics or any related minimum acceptable level of achievement, in
whole or in part, as the Committee deems appropriate.

(c)
All determinations involving the Performance Metrics set forth in this Section 3
shall be calculated based on U.S. Generally Accepted Accounting Principles in
effect at the time the Performance Metrics are established, without regard to
any change in accounting standards that may be required by the Financial
Accounting Standards Board after the Performance Metrics are established.

(d)
Subject to Section 3(a), Section 3(b) and Section 3(c), the PRSUs earned with
respect to the Performance Period will Vest if Grantee is in the continuous
employ of the Company or a Subsidiary from the Date of Grant through the last
day of the Performance Period. For purposes of this Agreement, the continuous
employment of Grantee with the Company or a Subsidiary will not be deemed to
have been interrupted, and Grantee shall not be deemed to have ceased to be an
employee of the Company or a Subsidiary, by reason of the transfer of Grantee’s
employment among the Company and its Subsidiaries.

4.
Alternative Vesting of PRSUs. Notwithstanding the provisions of Section 3 of
this Agreement, and subject to the payment provisions of Section 6 hereof, some
or all of the PRSUs will Vest under the following circumstances:

(a)
Death or Disability: If Grantee dies or become permanently disabled while in the
employ of the Company or a Subsidiary, then Grantee shall Vest in a number of
PRSUs equal to the product of (i) the number of PRSUs in which Grantee would
have Vested in accordance with the terms and conditions of



-2-    

--------------------------------------------------------------------------------




Section 3 if Grantee had remained in the continuous employ of the Company or a
Subsidiary from the Date of Grant until the end of the Performance Period or the
occurrence of a Change in Control to the extent a Replacement Award is not
provided, whichever occurs first, multiplied by (ii) a fraction (in no case
greater than 1) the numerator of which is the number of whole months from the
first day of the Performance Period through the date of such death or permanent
disability and the denominator of which is 36. PRSUs that Vest in accordance
with this Section 4(a) will be paid as provided for in Section 6(a) of this
Agreement. As used herein, “permanently disabled” means that Grantee has
qualified for long-term disability benefits under a disability plan or program
of the Company or a Subsidiary or, in the absence of a disability plan or
program of the Company or a Subsidiary , under a government-sponsored disability
program, and is “disabled” within the meaning of Section 409A(a)(2)(C) of the
Code. As used in this Agreement, “Code” means the Internal Revenue Code of 1986,
as amended, including any regulations or any other formal guidance promulgated
by the U.S. Department of the Treasury or the Internal Revenue Service with
respect to the Sections of the Code referenced in this Agreement.
(b)
Retirement: If Grantee retires with the Company’s consent, then Grantee shall
Vest in a number of PRSUs equal to the product of (i) the number of PRSUs in
which Grantee would have Vested in accordance with the terms and conditions of
Section 3 if Grantee had remained in the continuous employ of the Company or a
Subsidiary from the Date of Grant until the end of the Performance Period or the
occurrence of a Change in Control to the extent a Replacement Award is not
provided, whichever occurs first, multiplied by (ii) a fraction (in no case
greater than 1) the numerator of which is the number of whole months from the
first day of the Performance Period through the date of such retirement and the
denominator of which is 36 . PRSUs that Vest in accordance with this
Section 4(b) will be paid as provided for in Section 6(a) of this Agreement. As
used herein, “retire with the Company’s consent” means: (i) the retirement of
Grantee prior to age 62 and eligible to retire under a retirement plan of the
Company or a Subsidiary , if the Board or the Committee determines that his or
her retirement is for the convenience of the Company or a Subsidiary ; or
(ii) the retirement of Grantee at or after age 62 and eligible to retire under a
retirement plan of the Company or a Subsidiary .



-3-    

--------------------------------------------------------------------------------






(c)
Change in Control:

(i)
Upon a Change in Control occurring during the Restriction Period while Grantee
is an employee of the Company or a Subsidiary or during the period that Grantee
is deemed to be in the continuous employ of the Company or a Subsidiary pursuant
to Section 4(a), 4(b), 4(d) or 4(e), to the extent the PRSUs have not been
forfeited, the PRSUs will Vest (except to the extent that a Replacement Award is
provided to Grantee for the PRSUs) as follows: the Performance Period will
terminate and the Committee as constituted immediately before the Change in
Control will determine and certify the Vested PRSUs based on actual performance
through the most recent date prior to the Change in Control for which
achievement of the Performance Metrics can reasonably be determined; provided,
that the number of PRSUs in which Grantee shall so Vest shall be equal to the
product of (A) the number of PRSUs in which Grantee would have Vested based on
actual performance in accordance with the terms and conditions of this
Section 4(c)(i), multiplied by (B) a fraction (in no case greater than 1) the
numerator of which is the number of whole months from the first day of the
Performance Period through the date of such performance determination and the
denominator of which is 36. PRSUs that Vest in accordance with this
Section 4(c)(i) will be paid as provided for in Section 6(b) of this Agreement.

(ii)
As used in this Agreement, a “Replacement Award” means an award (A) of
performance-based restricted stock units, (B) that has a value at least equal to
the value of the PRSUs, (C) that relates to publicly traded equity securities of
the Company or its successor in the Change in Control (or another entity that is
affiliated with the Company or its successor following the Change in Control),
(D) the tax consequences of which, under the Code, if Grantee is subject to U.S.
federal income tax under the Code, are not less favorable to Grantee than the
tax consequences relative to the PRSUs, (E) that vests upon a termination of
Grantee’s employment with the Company or a Subsidiary or their successors in the
Change in Control (or another entity that is affiliated with the Company or a
Subsidiary or their successors following the Change in Control) (as applicable,
the “Successor”) for Good Reason by Grantee or without Cause by such employer,
or upon the death of Grantee or Grantee becoming permanently disabled, within a
period of two years after the Change in Control, based on actual performance
through the date of the Change in Control; provided, that the number of PRSUs in
which Grantee shall so vest shall be equal to the product of (X) the number



-4-    

--------------------------------------------------------------------------------




of PRSUs in which Grantee would have vested based on actual performance in
accordance with the terms and conditions of this Section 4(c)(ii)(E), multiplied
by (Y) a fraction (in no case greater than 1) the numerator of which is the
number of whole months from the first day of the Performance Period through the
date of such termination, death or permanent disability, and the denominator of
which is 36, and (F) the other terms and conditions of which are not less
favorable to Grantee than the terms and conditions of the PRSUs (including the
provisions that would apply in the event of a subsequent Change in Control). A
Replacement Award may be granted only to the extent it conforms to the
requirements of Treasury Regulation 1.409A-3(i)(5)(iv)(B) or otherwise does not
result in the PRSUs or Replacement Award failing to comply with or be exempt
from Section 409A of the Code. Without limiting the generality of the foregoing,
the Replacement Award may take the form of a continuation of the PRSUs if the
requirements of the preceding sentence are satisfied. The determination of
whether the conditions of this Section 4(c)(ii) are satisfied will be made by
the Committee, as constituted immediately before the Change in Control, in its
sole discretion.
(iii)
For purposes of Section 4(c)(ii), “Cause” will be defined not less favorably
with respect to Grantee than: any intentional act of fraud, embezzlement or
theft in connection with the Grantee’s duties with the Successor, any
intentional wrongful disclosure of secret processes or confidential information
of the Successor, or any intentional wrongful engagement in any competitive
activity that would constitute a material breach of Grantee’s duty of loyalty to
the Successor, and no act, or failure to act, on the part of Grantee shall be
deemed “intentional” unless done or omitted to be done by Grantee not in good
faith and without reasonable belief that Grantee’s action or omission was in or
not opposed to the best interest of the Successor; provided, that for any
Grantee who is party to an individual severance or employment agreement defining
Cause, “Cause” will have the meaning set forth in such agreement. Also for
purposes of Section 4(c)(ii), “Good Reason” means: a material reduction in the
nature or scope of the responsibilities, authorities or duties of Grantee
attached to Grantee’s position held immediately prior to the Change in Control,
or a change of more than 60 miles in the location of Grantee’s principal office
immediately prior to the Change in Control, or a material reduction in Grantee’s
remuneration upon or after the Change in Control; provided, that, no later than
90 days following an event constituting Good Reason, Grantee gives notice to the
Successor of the occurrence of such event and the Successor fails to cure the
event within 30 days following the receipt of such notice.



-5-    

--------------------------------------------------------------------------------




(iv)
If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding PRSUs which at the time of the Change in
Control are not subject to a “substantial risk of forfeiture” (within the
meaning of Section 409A of the Code) will be deemed to be Vested at the time of
such Change in Control and will be paid as provided for in Section 6(b) of this
Agreement.

(d)
Divestiture: If Grantee’s employment with the Company or a Subsidiary terminates
as the result of a divestiture, then Grantee shall Vest in a number of PRSUs
equal to the product of (i) the number of PRSUs in which Grantee would have
Vested in accordance with the terms and conditions of Section 3 if Grantee had
remained in the continuous employ of the Company or a Subsidiary from the Date
of Grant until the end of the Performance Period or the occurrence of a Change
in Control to the extent a Replacement Award is not provided, whichever occurs
first, multiplied by (ii) a fraction (in no case greater than 1) the numerator
of which is the number of whole months from the first day of the Performance
Period through the date of such termination and the denominator of which is 36.
PRSUs that Vest in accordance with this Section 4(d) will be paid as provided
for in Section 6(a) of this Agreement. As used herein, the term “divestiture”
means a permanent disposition to a Person other than the Company or any
Subsidiary of a plant or other facility or property at which Grantee performs a
majority of Grantee’s services, whether such disposition is effected by means of
a sale of assets, a sale of Subsidiary stock or otherwise.

(e)
Layoff: If (i) Grantee’s employment with the Company or a Subsidiary terminates
as the result of a layoff and (ii) Grantee is entitled to receive severance pay
pursuant to the terms of any severance pay plan of the Company in effect at the
time of Grantee’s termination of employment that provides for severance pay
calculated by multiplying Grantee’s base compensation by a specified severance
period, then Grantee shall Vest in a number of PRSUs equal to the product of
(x) the number of PRSUs in which Grantee would have Vested in accordance with
the terms and conditions of Section 3 if Grantee had remained in the continuous
employ of the Company or a Subsidiary from the Date of Grant until the end of
the Performance Period or the occurrence of a Change in Control to the extent a
Replacement Award is not provided, whichever occurs first, multiplied by (y) a
fraction (in no case greater than 1) the numerator of which is the number of
whole months from the first day of the Performance Period through the end of the
specified severance period and the denominator of which is 36. PRSUs that Vest
in accordance with this Section 4(e) will be paid as provided for in
Section 6(a) of this Agreement. As used herein, “layoff” means the involuntary
termination by the Company or any Subsidiary of Grantee’s employment with the
Company or any Subsidiary due to (A) a reduction in force leading to a permanent
downsizing of the salaried workforce, (B) a



-6-    

--------------------------------------------------------------------------------




permanent shutdown of the plant, department or subdivision in which Grantee
works, (C) an elimination of position; or (D) any or no reason, except for
Cause, at the Company’s discretion; provided that a termination under clause
(D) shall constitute a “layoff” for purposes of this Agreement only (i) upon the
prior approval of the Compensation Committee in the case of an executive
officer, or (ii) upon the prior approval of the Executive Vice President
Organizational Advancement & Corporate Relations or the Executive Vice President
& General Counsel in the case of any other terminated Grantee.
5.
Forfeiture of PRSUs. Any PRSUs that have not Vested pursuant to Section 3 or
Section 4 at the end of the Performance Period will be forfeited automatically
and without further notice after the end of the Performance Period (or earlier
if, and on such date that, Grantee ceases to be an employee of the Company or a
Subsidiary prior to the end of the Performance Period for any reason other than
as described in Section 4).

6.
Form and Time of Payment of PRSUs.

(a)
General. Subject to Section 5 and Section 6(b), payment for Vested PRSUs will be
made in cash or Common Shares (as determined by the Committee) in the year
following the last day of the Performance Period but in no event later than
March 15 of that year.

(b)
Other Payment Event. Notwithstanding Section 6(a), to the extent PRSUs are
Vested on the date of a Change in Control, Grantee will receive payment for
Vested PRSUs in cash or Common Shares (as determined by the Committee) on the
date of the Change in Control; provided, however, that if such Change in Control
would not qualify as a permissible date of distribution under
Section 409A(a)(2)(A) of the Code, and where Section 409A of the Code applies to
such distribution, Grantee is entitled to receive the corresponding payment on
the date that would have otherwise applied pursuant to Section 6(a).

7.
No Dividend Equivalents. No dividend equivalents will accrue, be credited or be
paid or payable with respect to the PRSUs.

8.
Detrimental Activity and Recapture.

(a)
Notwithstanding anything in this Agreement to the contrary, in the event that,
as determined by the Committee, Grantee engages in Detrimental Activity during
employment with the Company or a Subsidiary, the PRSUs will be forfeited
automatically and without further notice at the time of that determination. As
used herein, “Detrimental Activity” means:

(i)
engaging in any activity, as an employee, principal, agent, or consultant, for
another entity that competes with the Company in any



-7-    

--------------------------------------------------------------------------------




actual, researched, or prospective product, service, system, or business
activity for which Grantee has had any direct responsibility during the last two
years of his or her employment with the Company or a Subsidiary, in any
territory in which the Company or a Subsidiary manufactures, sells, markets,
services, or installs such product, service, or system, or engages in such
business activity;
(ii)
soliciting any employee of the Company or a Subsidiary to terminate his or her
employment with the Company or a Subsidiary;

(iii)
the disclosure to anyone outside the Company or a Subsidiary, or the use in
other than the Company’s or one of its Subsidiary’s business, without prior
written authorization from the Company, of any confidential, proprietary or
trade secret information or material relating to the business of the Company and
its Subsidiaries, acquired by Grantee during his or her employment with the
Company or its Subsidiaries or while acting as a director of or consultant for
the Company or its Subsidiaries thereafter;

(iv)
the failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, made or conceived by Grantee during employment by the Company and any
Subsidiary, relating in any manner to the actual or anticipated business,
research or development work of the Company or any Subsidiary or the failure or
refusal to do anything reasonably necessary to enable the Company or any
Subsidiary to secure a patent where appropriate in the United States and in
other countries;

(v)
activity that results in Termination for Cause. As used herein, “Termination for
Cause” means a termination: (A) due to Grantee’s willful and continuous gross
neglect of his or her duties for which he or she is employed; or (B) due to an
act of dishonesty on the part of Grantee constituting a felony resulting or
intended to result, directly or indirectly, in his or her gain for personal
enrichment at the expense of the Company or a Subsidiary; or

(vi)
any other conduct or act determined to be injurious, detrimental or prejudicial
to any significant interest of the Company or any Subsidiary unless Grantee
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Company.

(b)
If a Restatement occurs and the Committee determines that Grantee is personally
responsible in whole or in part for causing the Restatement as a result of
Grantee’s personal misconduct or any fraudulent activity on the part



-8-    

--------------------------------------------------------------------------------




of Grantee, then the Committee has discretion to, based on applicable facts and
circumstances and subject to applicable law, cause the Company to recover all or
any portion (but no more than 100%) of the PRSUs earned or payable to Grantee
for some or all of the years covered by the Restatement. The amount of any
earned or payable PRSUs recovered by the Company shall be limited to the amount
by which such earned or payable PRSUs exceeded the amount that would have been
earned by or paid to Grantee had the Company’s financial statements for the
applicable restated fiscal year or years been initially filed as restated, as
reasonably determined by the Committee. The Committee also shall determine
whether the Company shall effect any recovery under this Section 8(b) by:
(i) seeking repayment from Grantee; (ii) reducing, except with respect to any
non-qualified deferred compensation under Section 409A of the Code, the amount
that would otherwise be payable to Grantee under any compensatory plan, program
or arrangement maintained by the Company (subject to applicable law and the
terms and conditions of such plan, program or arrangement); (iii) by
withholding, except with respect to any non-qualified deferred compensation
under Section 409A of the Code, payment of future increases in compensation
(including the payment of any discretionary bonus amount) that would otherwise
have been made to Grantee in accordance with the Company’s compensation
practices; or (iv) by any combination of these alternatives. As used herein,
“Restatement” means a restatement (made within 24 months of the publication of
the financial statements that are required to be restated) of any part of the
Company’s financial statements for any fiscal year or years beginning with the
year in which the Date of Grant occurs due to material noncompliance with any
financial reporting requirement under the U.S. securities laws applicable to
such fiscal year or years. Notwithstanding anything in this Agreement to the
contrary, Grantee acknowledges and agrees that this Agreement and the award
described herein (and any settlement thereof) are subject to the terms and
conditions of the Company’s clawback policy (if any) as may be in effect from
time to time specifically to implement Section 10D of the Exchange Act and any
applicable rules or regulations promulgated thereunder (including applicable
rules and regulations of any national securities exchange on which the Common
Shares are traded) (the “Compensation Recovery Policy”), and that this Section 8
shall be deemed superseded by and subject to the terms and conditions of the
Compensation Recovery Policy from and after the effective date thereof.
9.
Compliance with Law. The Company shall not be obligated to issue any of the
Common Shares covered by this Agreement if the issuance thereof would result in
violation of any law or regulation to which the Company is subject.

10.
Adjustments. Subject to Section 13 of the Plan, the Committee shall make any
adjustments in the number of PRSUs or kind of shares of stock or other
securities



-9-    

--------------------------------------------------------------------------------




underlying the PRSUs covered by this Agreement, or in any other terms of this
award, that the Committee determines to be equitably required to prevent any
dilution or enlargement of Grantee’s rights under this Agreement that otherwise
would result from any (a) stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company,
(b) merger, consolidation, separation, reorganization or partial or complete
liquidation involving the Company or (c) other transaction or event having an
effect similar to any of those referred to in Section 10(a) or 10(b) hereof.
Furthermore, in the event any transaction or event described or referred to in
the immediately preceding sentence shall occur, or in the event of a Change in
Control, the Committee shall provide in substitution of any or all of Grantee’s
rights under this Agreement such alternative consideration (including cash) as
the Committee determines in good faith to be equitable under the circumstances.
11.
Withholding Taxes. If the Company is required to withhold federal, state, local,
employment, or foreign taxes, or, to the extent permitted under Section 409A of
the Code, any other applicable taxes, in connection with Grantee’s right to
receive Common Shares under this Agreement (regardless whether Grantee is
entitled to the delivery of any Common Shares at that time), and the amounts
available to the Company for such withholding are insufficient, it shall be a
condition to the receipt of any Common Shares or any other benefit provided for
under this Agreement that Grantee make arrangements satisfactory to the Company
for payment of the balance of the taxes. Grantee may satisfy such tax obligation
by paying the Company cash via personal check. Alternatively, Grantee may elect
that all or any part of such tax obligation be satisfied by the Company’s
retention of a portion of the Common Shares provided for under this Agreement or
by Grantee’s surrender of a portion of the Common Shares that he or she has
owned for at least 6 months. In no event, however, shall the Company accept
Common Shares for payment of taxes in excess of required tax withholding rates
(unless such higher withholding amounts would not result in adverse accounting
implications for the Company). If an election is made to satisfy Grantee’s tax
obligation with the release or surrender of Common Shares, the Common Shares
shall be credited in the following manner: (a) at the Market Value per Share on
the date of delivery if the tax obligations arise due to the delivery of Common
Shares under this Agreement; or (b) at the Market Value per Share on the date
the tax obligation arises, if for a reason other than the delivery of Common
Shares under this Agreement.

12.
Right to Terminate Employment. Nothing in this Agreement limits in any way
whatsoever any right the Company or a Subsidiary may otherwise have to terminate
the employment of Grantee at any time.

13.
Relation to Other Benefits. Any economic or other benefit to Grantee under this
Agreement or the Plan will not be taken into account in determining any benefits
to which Grantee may be entitled under any profit‑sharing, retirement or other
benefit or compensation plan maintained by the Company or a Subsidiary and will
not affect



-10-    

--------------------------------------------------------------------------------




the amount of any life insurance coverage available to any beneficiary under any
life insurance plan covering employees of the Company or a Subsidiary.
14.
Amendments. Any amendment to the Plan will be deemed to be an amendment to this
Agreement to the extent the amendment is applicable to this Agreement; provided,
however, that (a) no amendment will adversely affect the rights of Grantee with
respect to the Common Shares or other securities covered by this Agreement
without Grantee’s consent and (b) Grantee’s consent shall not be required to an
amendment that is deemed necessary by the Company to ensure compliance with
Section 10D of the Exchange Act. Notwithstanding the foregoing, the limitation
requiring the consent of Grantee to certain amendments will not apply to any
amendment that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code.

15.
Severability. In the event one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated will be deemed to be separable from the other provisions of this
Agreement, and the remaining provisions of this Agreement will continue to be
valid and fully enforceable.

16.
Governing Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

17.
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to Grantee. This Agreement and the
Plan shall be administered in a manner consistent with this intent.



[SIGNATURES ON FOLLOWING PAGE]





The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the award of PRSUs covered hereby, subject to the
terms and conditions of the Plan and the terms and conditions herein above set
forth.






_________________________________
Grantee


Date: ___________________________




This Agreement is executed by the Company on this ___ day of ____________, 20__.


TimkenSteel Corporation


        
By ___________________________________
Frank A. DiPiero
Executive Vice President, General Counsel & Secretary




-11-    